Citation Nr: 9922563	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-26 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a low back injury.

3.  Entitlement to service connection a skin rash of the 
back.

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for ingrown finger 
nails, left hand.

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.  His DD Form 214 shows that he received the Southwest 
Asia Service Medal W/2BSS/Saudi Arabia Kuwait Liberation 
Medal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a right ankle condition, a low 
back injury, a skin rash of the back, ingrown fingernails of 
the left hand and depression.  A determination as to the 
claim for service connection for unspecified disabilities was 
deferred.  The RO notified the veteran of those 
determinations by letter dated in April 1995.  In April 1997, 
the RO indicated that the April 1995 notice had been returned 
due to a bad address and that notice was remailed in April 
1997.  The notice of disagreement was submitted in May 1997, 
which was accepted by the RO as timely.  The statement of the 
case was issued in July 1997.  A substantive appeal was 
received in September 1997.

The veteran failed to appear for a hearing before a member of 
the Board in Washington, D.C., scheduled in October 1998.

In April 1997, the RO remailed to the veteran a letter 
requesting that he submit a statement specifying the 
conditions from which he is suffering related to his service 
in the Persian Gulf.  He was notified that if he did not 
submit the requested information within 60 days, his claim 
would be denied.  No additional information was received from 
the veteran and by letter dated in September 1997 the RO 
notified him that the claim for unspecified conditions was 
denied.  The veteran has not submitted a notice of 
disagreement and the issue of entitlement to benefits under 
38 U.S.C.A. § 1117 (West Supp. 1999) is not before the Board.




FINDINGS OF FACT

1.  The appellant's service medical records contain no 
evidence of a low back injury, skin rash on the back, ingrown 
finger nails of the left hand or depression.

2.  The veteran's service medical records show a possible 
right ankle sprain and poison ivy of the right wrist and left 
elbow.

3.  History of right ankle injury, history of low back 
injury, and history of active vulgaris of the back and face 
with possible dermatophytosis were diagnosed after service 
but there is no competent medical evidence of record of a 
nexus between the foregoing and service or any occurrence in 
service.

4.  Depression and ingrown finger nails of the left hand are 
not currently objectively demonstrated.

5.  The veteran's claims are not plausible.


CONCLUSION OF LAW

The appellant's claims for entitlement to service connection 
for a right ankle condition, a low back condition, a skin 
rash of the back, ingrown fingernails of the left hand and 
depression are not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that his claims are not well-grounded.

The service medical records show that in June 1989, the 
veteran was reported a right ankle injury from a fall of 
approximately six feet.  He reported mild discomfort with 
weight bearing.  On examination of the right foot, there was 
discomfort on palpation of the medial instep.  Minimal 
swelling was noted without ecchymosis or trauma.  Full active 
range of motion was noted with discomfort upon inversion and 
plantar flexion.  The assessment was possible grade I sprain.  
In June 1990, the veteran was treated for poison ivy on the 
right wrist and left elbow.  On examination in September 
1992, the clinical evaluation of all systems was normal.  The 
veteran reported that he was in good health.  No separation 
examination was conducted.  The service medical records are 
negative for findings or a diagnosis of ingrown fingernails 
of the left hand.

On VA examination in March 1995, the veteran reported that he 
had a "left" ankle injury after it was twisted and chronic 
low back pain as a result of a back injury lifting heavy 
objects.  He reported that he had had a skin rash since 1990.  
He indicated that the only symptom was itching of his back, 
which was worse during the warm weather.  He also reported an 
ingrown nail of the left mid-finger which was asymptomatic 
presently.  He indicated that he did not take any medication 
and was not seeing any doctors.  Examination of the skin 
revealed a maculopapular eruption and scarring over his back 
and face which was possibly secondary to active vulgaris and 
possible dermatophytosis.  Examination of the hands failed to 
disclosed evidence of pathology along the nail beds.  There 
was full range of motion of all interphalangeal and 
metacarpal phalangeal joints.  The strength of both hands 
appeared to be within normal limits.  Examination of the 
lumbar spine revealed full range of motion with some 
discomfort on extreme dorsiflexion with slight tenderness 
upon percussion of the spinous processes of the lumbar spine, 
not of the paravertebral muscles.  Straight leg raising was 
negative.  Examination of both ankles revealed full range of 
motion without any discomfort.  There was no evidence of 
tissue swelling or tenderness.  It was noted that he was 
unable to walk on his toes.  The assessment was history of 
right ankle injury, remote, occasionally symptomatic; history 
of low back injury, remote, occasionally symptomatic; history 
of active vulgaris, back and face, with possible 
dermatophytosis; and history of ingrown nails of the left 
mid-finger, resolved.  The examiner noted that the service 
medical records were not reviewed.

The record indicates that the veteran was scheduled for a VA 
psychiatric examination in March 1995.  It was indicated that 
he was notified of that examination by letter and by message 
left on his telephone answering machine.  The veteran failed 
to report for that examination.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for a disease first diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service. 
38 C.F.R. § 3.303(d) (1998).  In other words, a 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in Caluza v. Brown, 7 Vet. App. 498 (1995), 
held that in order for a claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The truthfulness of evidence 
offered by the appellant and his representative is presumed 
in determining whether or not a claim is well-grounded.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The Court has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

The Court held in Savage v. Gober, 10 Vet. App. 488, 497 
(1997), that the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a appellant had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  

The Board emphasizes that the doctrine of reasonable doubt 
does not ease the appellant's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After a full review of the record, the Board concludes that 
the appellant's claims for a right ankle condition, a low 
back condition and a skin rash of the back are not well-
grounded.  The service medical records show evidence of a 
right ankle sprain in service.  There is no evidence of a low 
back injury or condition or of a skin rash of the back during 
service.  On examination in September 1992, there was no 
diagnosis of any right ankle disability, a low back condition 
or a rash on the back.  There is no medical evidence showing 
treatment for the contended disabilities after discharge in 
1993.  At the VA examination in March 1995, the veteran 
reported an ankle injury in service, chronic low back pain as 
a result of a back injury lifting heavy objects and skin rash 
since 1990.  The examiner noted the history of remote right 
ankle and low back injuries and concluded only that the right 
ankle and low back were currently occasionally symptomatic.  
It was also noted that there was a history of active 
vulgaris, back and face, with possible dermatophytosis.  The 
examiner's conclusions represent a questionable current 
diagnosis because only symptoms pertaining to the right 
ankle, low back and the skin were noted.  Assuming but not 
conceding that the foregoing diagnoses of history of right 
ankle injury, history of low back injury and  history of 
active vulgaris of the back and face with possible 
dermatophytosis were diagnoses of current disability, there 
is no competent medical evidence of a nexus to service or any 
occurrence in service. Therefore, the claim for service 
connection for a right ankle condition, a low back condition 
and a skin rash of the back are not well-grounded because all 
of the prongs of Caluza have not been met.

The Board also finds that the claims for service connection 
for depression and for ingrown finger nails of the left hand 
are not well-grounded.  The evidence fails to show a current 
diagnosis of depression or of ingrown fingernails of the left 
hand.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
the Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  In the absence of a diagnosis of depression or 
of ingrown fingernails of the left hand in service or 
currently, the Board concludes that the veteran has not met 
the initial burden of presenting evidence of well-grounded 
claims imposed by 38 U.S.C.A. § 5107(a). 

The only evidence linking the contended disabilities to 
service consists of the contentions of the appellant.  
However, lay evidence is inadequate to establish the medical 
nexus required by Caluza.  The Court has held that lay 
persons are competent to testify as to what they actually 
observed and what is within the realm of their personal 
knowledge.  Lain v. Brown, 6 Vet. App. 465 (1994).  However, 
the Court has also held that lay testimony is not competent 
to prove a matter requiring medical expertise.  Grottveit v. 
Brown, 5. Vet. App. 91 (1993).  The appellant is not 
medically trained and is not competent to testify as to the 
existence or etiology of the contended disabilities.  Savage 
v. Gober, 10 Vet. App. 488, 497 (1997); 38 C.F.R. § 3.303.  
Consequently, the appellant has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the lay evidence submitted 
does not cross the threshold of mere allegation.  Thus, the 
claims are not well-grounded as they lack plausibility.


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

